Title: Draft of a Resolution Proposed to Congress by the Pennsylvania Committee of Safety, [on or before 14 July 1775]
From: Franklin, Benjamin
To: 


Trade had bred controversy in the debates the previous autumn over the Continental Association, and controversy grew with the outbreak of war. The nonexportation agreement was to go into effect on September 19, 1775. After that date no commodities whatsoever, except rice destined for re-export, might clear for Great Britain, Ireland, or the West Indies. The experiment was bold and dangerous, and the danger was becoming more and more apparent. Such an embargo would in the long run ruin American merchants, and in the short run starve the colonies of the arms and ammunition that they might otherwise obtain from the West Indies. As the September date grew closer, the question of how to supply the troops became more pressing. The Pennsylvania committee of safety, created on June 30, must have taken up this question as one of its first concerns. On July 14 it submitted through its president, Franklin, a proposal that Congress modify the nonexportation agreement to permit trading produce for war material. The delegates debated the proposal the next day, and adopted it with modifications that were more verbal than substantive.
 
[On or before July 14, 1775.]
Resolved Whereas the Govt. of Great Britain hath prohibited the Importation of Arms and Ammunition to any of the Plantations, and endeavoured to prevent other Nations from supplying us, That for the better furnishing these Colonies with the necessary Means of defending their Rights every Vessel importing Gunpowder, good Muskets, Field Pieces, and other military Stores, shall be permitted to load here with Provisions to the Amount of the Value of such Stores, the Non Exportation Agreement notwithstanding. And it is recommended to the Committees of the several Provinces, to inspect the military Stores so imported, and to allow a generous Price for the same according to their Goodness, particularly [40] Dollars per Barrel for good Gunpowder, during one Year from the Date of this Resolution.
 
Endorsed: Copy of a Resolve proposed by the Committee of Safety to the Contl. Congress. [In another hand]: 1775
